Title: From George Washington to John Jay, 5 October 1789
From: Washington, George
To: Jay, John


          
            Sir,
            United States, October 5th 1789.
          
          It is with singular pleasure that I address you as Chief Justice of the supreme Court of the United States, for which office your Commission is here enclosed.
          In nominating you for the important station which you now fill, I not only acted in conformity to my best judgement; but, I trust, I did a grateful thing to the good citizens of these united States: and I have a full confidence that the love which you bear our Country, and a desire to promote general happiness, will not suffer you to hesitate a moment to bring into action the talents, knowledge and integrity which are so necessary to be exercised at the head of that department which must be considered as the Key-Stone of our political fabric. I have the honor to be, with high consideration and sentiments of perfect esteem, Sir, Your most Obedient and most Humble Servant,
          
            Go: Washington
          
        